IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRUST UNDER DEED OF WALTER R.                  : No. 587 MAL 2021
GARRISON                                       :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARK R. GARRISON,                 : from the Order of the Superior Court
CHRISTOPHER GARRISON, LINDSEY                  :
GARRISON, LIZA GARRISON, AND                   :
BRITTANY GARRISON                              :

TRUST UNDER DEED OF WALTER R.                  : No. 588 MAL 2021
GARRISON                                       :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARK R. GARRISON,                 : from the Order of the Superior Court
CHRISTOPHER GARRISON, LINDSEY                  :
GARRISON, LIZA GARRISON, AND                   :
BRITTANY GARRISON                              :

TRUST UNDER DEED OF WALTER R.                  : No. 589 MAL 2021
GARRISON                                       :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARK R. GARRISON,                 : from the Order of the Superior Court
CHRISTOPHER GARRISON, LINDSEY                  :
GARRISON, LIZA GARRISON, AND                   :
BRITTANY GARRISON                              :


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    Did the Superior Court err by not enforcing modifications to trusts under 20
             Pa. C.S.A. §7740.1(a), which were agreed to by both the settlor and all
             beneficiaries to allow for the replacement of trustees by a majority of
             beneficiaries after the death of the settlor?